In a coram nobis proceeding, defendant appeals: (1) from an order of the Supreme Court, Queens County, entered February 6, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Queens 'County, rendered December 13, 1961 after a nonjury trial, convicting him of grand larceny in the first degree, and imposing sentence; and (2) from an order of said court, entered February 17, 1964 upon reargument, which adhered to the original decision. The judgment of conviction was previously affirmed by this court (18 A D 2d 812). Appeal from order of February 6, 1964 dismissed; that order was superseded by the later order of February 17, 1964, granting reargument. Order of February 17, 1964, affirmed. It is not a valid ground for an application to vacate a judgment of conviction that defendant may have been deprived of the right to submit a brief, on appeal, in pro se. On the court’s own motion, its order, dated October 14, 1963, affirming the judgment, is vacated; the appeal from the judgment of conviction is restored to the calendar for reargument at the May Term, commencing April 26, 1965; appeal ordered on the calendar for said term. Defendant may prosecute the appeal pro se; the appeal will be heard on the original papers (including the typewritten stenographic minutes) and on appellant’s typewritten brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney of Queens 'County. The previous assignment, by order of this court dated May 28,1962, of Anthony F. Marra, Esq. to prosecute the appeal is terminated. The Clerk of this court will transmit to the appellant the copy of the stenographic minutes of the trial presently in his possession. 'Such copy must thereafter be returned to the Clerk with defendant’s brief. Beldoek, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ., concur.